Exhibit 10.25

 

 

Execution Copy

 

LIBERTY INTERACTIVE CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), dated effective as of
December 29, 2014 (the “Effective Date”), is made by and between Liberty
Interactive Corporation, a Delaware corporation (the “Company”), and Gregory B.
Maffei (the “Executive”).

RECITALS

A. The Company has determined that it is in the best interests of the Company
and its stockholders to employ the Executive as its President and Chief
Executive Officer. 

B. The Company wishes to assure itself of the services of the Executive for the
period hereinafter provided, and the Executive is willing to be employed by the
Company for said period, upon the terms and conditions provided in this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
agree as follows:

1. Definitions.

(a) “162(m) Objectives” means the 162(m) compliant Performance Objectives (as
defined in the 2012 Incentive Plan) applicable to the LIC Maximum Amount for
each year’s LIC Performance Equity Award grants and vesting thereof, as
established by the Compensation Committee in good faith and in its sole
discretion to comply with the requirements (including with respect to timing) of
Section 162(m) of the Code and in accordance with the Section 4.10 Process.

(b) “2010 Incentive Plan” means the Company’s 2010 Incentive Plan, as it may be
amended from time to time.

(c) “2012 Incentive Plan” means the Company’s 2012 Incentive Plan, as it may be
amended from time to time.

(d) “Above Target Awards” means any LIC Performance Equity Awards that are
issued in respect of that portion of the LIC Maximum Amount for a calendar year
that is in excess of the LIC Target Amount for such calendar year.

(e) “Achieved 162(m) Objectives” has the meaning specified in Section 4.10(b).

(f)  “Aggregate LMC/LIC Target Amount” means (i) $16,000,000 with respect to
calendar year 2015, (ii) $17,000,000 with respect to calendar year 2016, (iii)
$18,000,000 with



--------------------------------------------------------------------------------

 

 

respect to calendar year 2017, (iv) $19,000,000 with respect to calendar year
2018, and (v) $20,000,000 with respect to calendar year 2019.

(g) “Board” means the Board of Directors of the Company.

(h) “Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado are required or authorized to be
closed.

(i) “Cause” means:  (i) the Executive’s willful failure to follow the lawful
instructions of the Board (other than due to Disability); (ii) the commission by
the Executive of any fraud, misappropriation or misconduct that causes
demonstrable material injury to the Company or any Subsidiary; (iii) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony; or
(iv) the Executive’s failure to comply in any material respect with this
Agreement or any other written agreement between the Executive, on the one hand,
and the Company or any Subsidiary, on the other, if such failure causes
demonstrable material injury to the Company or any Subsidiary.  Notwithstanding
anything contained herein to the contrary, the Executive’s employment may not be
terminated for Cause pursuant to clause (i), (ii) or (iv) above unless (A) the
decision is made by a majority of the Board at a Board meeting where the
Executive and his counsel had an opportunity to be heard on at least ten days’
prior written notice; (B) the Company provides the Executive with written notice
of the Board’s decision to terminate the Executive’s employment for Cause
specifying the particular act(s) or failure(s) to act serving as the basis for
such decision; and (C) if such act or failure to act is capable of being cured,
the Executive fails to cure any such act or failure to act to the reasonable
satisfaction of the Board within ten days after such notice.

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was legal, proper, and in the best interests of
the Company.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company will be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. 

(j) “Change in Control” means, with respect to the period following the
Effective Date:

(i) any merger, consolidation or share exchange to which the Company is a party
as a result of which Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the surviving corporation ordinarily (and
apart from the rights accruing under special circumstances) having the right to
vote in the election of directors immediately following such merger,
consolidation or share exchange,

(ii) the adoption of any plan or proposal for the liquidation or dissolution of
the Company,



 

 

--------------------------------------------------------------------------------

 

 

(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
(1) the Company or (2) the Company’s Subsidiaries, taken as a whole,

(iv) at any time during any period of two consecutive years beginning on or
after the Effective Date, individuals who at the beginning of such period were
members of the Board (“Original Directors”) and new directors, if any, whose
election or nomination for election to the Board was recommended or approved by
a majority of the Original Directors and the new directors whose nomination had
previously been so approved, cease for any reason to constitute a majority of
the then incumbent members of the Board,

(v) any transaction (or series of related transactions) in which any person (as
such term is defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
corporation or other entity (other than the Company, any of its Subsidiaries,
any employee benefit plan sponsored by the Company or any of its Subsidiaries,
any Exempt Person (as defined in the 2012 Incentive Plan as in effect on the
date hereof) or any member of the Malone Group) shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the then outstanding securities of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company's securities), or

(vi) a spin-off, split-off, split-up or other similar event or events (each, a
“Spin Transaction”), either in a single transaction or in a series of related or
unrelated transactions (provided that such related or unrelated transactions
occur during a period of 24 consecutive months), pursuant to which assets of the
Company or of one or more of its Subsidiaries having either a fair market value
(as determined in the good faith reasonable judgment of the Board) or book value
equal to 40% or more of the total fair market value or book value of the assets
of the Company and its Subsidiaries (taken as a whole) are directly or
indirectly transferred or distributed by dividend or otherwise, excluding any
Spin Transaction in which (A) the Executive is appointed as the chief executive
officer of the separate publicly-traded entity that is the subject of such Spin
Transaction, whether or not he elects to accept such appointment, and (B) any
equity-based awards previously granted by the Company to the Executive are
adjusted in a manner that (1) preserves the intrinsic value of such equity-based
award (or, in the case of the grant of a new equity-based award, preserves the
intrinsic value of the equity-based award in respect of which such equity-based
award is granted) and (2) complies with, or is exempt from, Section 409A of the
Code.  For the purpose of calculating whether the 40% threshold described in
this clause (vi) has been reached or exceeded in a series of two or more
transactions, the following calculation will apply:



 

 

--------------------------------------------------------------------------------

 

 

X=  40 - P

100 - P

where

X=percentage of book or fair market value, as applicable, required to reach the
40% threshold as of the date of the second or any subsequent transaction; and

P=percentage of book or fair market value, as applicable, disposed of in all
prior spin-off, split-off, split-up or other similar events to which clause (vi)
applies, determined as of the date of each such transaction.

(k) “Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

(l) “Code” means the Internal Revenue Code of 1986, as amended.

(m) “Common Stock” means the QVCB Common Stock and/or the LVNTB Common Stock, as
applicable.

(n) “Compensation Committee” means the compensation committee of the Board.

(o) “Disabled” or “Disability” means the Executive’s inability to substantially
perform his duties to the Company due to physical or mental impairment for six
consecutive months and, within 30 days after a notice of termination is given to
the Executive, the Executive continues to be unable to substantially perform his
duties to the Company due to physical or mental impairment.  Notwithstanding the
foregoing, the Executive will not be considered Disabled unless the Executive is
also “disabled,” as such term is defined under Section 409A(a)(2)(C) of the
Code.

(p) “Equity Awards” means the LIC Term Options and the LIC Performance Equity
Awards.

(q) “Equity Award Agreements” means the award agreements pursuant to which the
Equity Awards are granted.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto.

(s) “Executive Election Notice” has the meaning specified in Section 4.9(c).

(t) “Fundamental Corporate Event” means a corporate event with respect to the
Company which results in a change to the number or type of shares of stock
subject to an Equity Award, including a stock dividend, stock split, reverse
stock split, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, share exchange, merger, consolidation or similar
corporate event.

(u) “Good Reason” means the occurrence of any of the following events:



 

 

--------------------------------------------------------------------------------

 

 

(i) the failure of the Company to appoint the Executive to, or to permit him to
remain in, the positions set forth in Section 3, if that failure is not cured
within 10 days after written notice from the Executive;

(ii) the assignment by the Company to the Executive of duties materially
inconsistent with his status as the chief executive officer of a publicly-traded
company or any material diminution in the Executive’s duties and/or
responsibilities, reporting obligations, titles or authority, as set forth in
Section 3, if that inconsistency or diminution is not cured within 10 days after
written notice from the Executive;

(iii) a reduction by the Company of the Executive’s Base Salary or Target Bonus
(it being acknowledged that the Company will have no obligation to actually
award any bonus) or of the Aggregate LMC/LIC Target Amount (it being
acknowledged that the vesting of Target Awards and the granting of Above Target
Awards will be subject to satisfaction of the applicable 162(m) Objectives and
any Negative Discretion Criteria in accordance with the applicable Equity Award
Agreement and this Agreement);

(iv) the Company’s failure to provide any payments or employee benefits required
to be provided to the Executive and continuation of that failure for 10 days
after written notice from the Executive;

(v) any purported termination by the Company of the Executive’s employment for
Cause which is not substantially effected pursuant to the procedures described
in Section 1(i);

(vi) a Change in Control; provided that the Executive may exercise his right to
terminate his employment for Good Reason pursuant to this Section 1(u)(vi) only
during the 30-day period that commences 90 days after the occurrence of such
Change in Control;

(vii) a termination of the Executive’s employment with LMC pursuant to the LMC
Employment Agreement (A) by LMC without Cause (as defined in such agreement) or
(B) by the Executive for Good Reason (as defined in such agreement); provided,
that the Executive may exercise his right to terminate his employment for Good
Reason pursuant to this Section 1(u)(vii) only during the 60-day period
following such termination of employment with LMC;

(viii) any material breach of the Agreement or any other written agreement
between the Executive, on the one hand, and the Company or any Subsidiary, on
the other, by the Company or such Subsidiary, if not cured within 10 days after
written notice from the Executive; and/or

(ix) a failure of the Company to have any successor to the Company assume in
writing the Company’s obligations under the Agreement, if not cured within 10
days after written notice from the Executive.





 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
the Executive gives the Company notice within 120 days (or such shorter period
specified above) after the occurrence of the event which the Executive believes
constitutes the basis for Good Reason, specifying the particular act or failure
to act which the Executive believes constitutes the basis for Good Reason. 

(v) “Liberty Broadband” means Liberty Broadband Corporation, a Delaware
corporation.

(w)  “LIC Maximum Amount” means 150% of the LIC Target Amount for such year.

(x) “LIC Performance Equity Awards” has the meaning specified in Section 4.9(a).

(y) “LIC Performance Options” has the meaning specified in Section 4.9(a).

(z) “LIC Performance RSUs” has the meaning specified in Section 4.9(a).

(aa) “LIC Target Amount” has the meaning specified in Section 4.9(b).

(bb)  “LIC Term Options” has the meaning specified in Section 4.8.

(cc) “LMC” means Liberty Media Corporation, a Delaware corporation.

(dd) “LMC Employment Agreement” means the Executive Employment Agreement dated
as of December 29, 2014 between LMC and the Executive.

(ee) “LMC Performance Equity Awards” has the meaning specified in the LMC
Employment Agreement.

(ff) “LVNTB Common Stock” means the Company’s Series B Liberty Ventures common
stock.

(gg) “LVNTB Maximum Amount” means 150% of the LVNTB Target Amount for such year.

(hh) “LVNTB Target Amount” has the meaning specified in Section 4.9(b).

(ii) “Malone Group” means John C. Malone, his spouse, his children and other
lineal descendents or any trust, foundation or other Person established by a
member of the Malone Group for the benefit of one or more members of the Malone
Group or for a charitable purpose.

(jj) “Negative Discretion Criteria” has the meaning specified in Section
4.10(b).

(kk) “Option” has the meaning specified in the 2010 Incentive Plan, in the case
of the LIC Term Options, and the meaning specified in the 2012 Incentive Plan,
in the case of the LIC Performance Options.



 

 

--------------------------------------------------------------------------------

 

 

(ll) “Performance Metrics” means Performance Objectives (as defined in the 2012
Incentive Plan) and any other performance criteria, metric, target or other
measure, and required levels of achievement with respect thereto, whether
objective, subjective or discretionary, applicable to the Executive in
connection in any way with the establishment or grant of any performance-based
equity, bonus or other award.

(mm) “Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

(nn) “QVCB Common Stock” means the Company’s Series B QVC Group common stock.

(oo) “QVCB Maximum Amount” means 150% of the QVCB Target Amount for such year.

(pp) “QVCB Target Amount has the meaning specified in Section 4.9(b).

(qq) “Restricted Stock Unit” has the meaning specified in the 2012 Incentive
Plan.

(rr) “Section 4.10 Process” means the process described in Section 4.10(c).

(ss) “Separation” means the Executive’s “separation from service” from the
Company as defined in Treasury Regulation Section 1.409A-1(h).

(tt) “Severance Benefits” means any payments or benefits that may become payable
to the Executive pursuant to Section 5.1,  Section 5.2,  Section 5.3 or Section
5.5 upon a Separation, other than the Standard Entitlements.

(uu) “Standard Entitlements” has the meaning specified in Section 5.1(a)(iii).

(vv) “Subsidiary” means a Subsidiary of the Company, as the term Subsidiary is
defined in the 2012 Incentive Plan.

(ww) “Target Awards” means the LIC Performance Equity Awards to be issued each
year with an aggregate value (as determined in accordance with Section 4.9(e))
equal to 100% of the LIC Target Amount for the applicable year.

(xx)  “TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

2. Employment Period.  The Company will employ the Executive and the Executive
accepts such employment for the period beginning on January 1, 2015 and, unless
earlier terminated upon the Executive’s Separation, ending at the Close of
Business on December 31, 2019 (the “Employment Period”). 



 

 

--------------------------------------------------------------------------------

 

 

3. Title, Position and Duties. 

3.1 Title and Reporting.  During the Employment Period, the Executive will be
employed as the Company’s President and Chief Executive Officer, and he will
report solely and directly to the Board.  All other employees of the Company
(other than the Chairman of the Board, if the Chairman of the Board is an
employee of the Company) will report to the Executive or his designees.

3.2 Board Position.  The Executive will continue to serve as a member of the
Board immediately following the Effective Date and, so long as there is an
Executive Committee of the Board, will continue to serve on such committee for
so long as the Executive serves on the Board.  Throughout the Employment Period,
the Company will nominate and recommend to the stockholders of the Company that
the Executive be elected to the Board whenever the Executive is scheduled to
stand or stands for reelection to the Board at any of the Company’s annual
stockholder meetings during the Employment Period.  Upon termination of the
Executive’s employment by the Company for any reason or voluntarily by the
Executive for any reason, the Executive will promptly resign from the Company’s
Board.

3.3 Duties.  In his capacity as President and Chief Executive Officer, the
Executive will perform such duties during the Employment Period as are
consistent with his title and position as President and Chief Executive Officer
of a publicly-traded company, it being acknowledged that the duties performed by
the Executive, and the level of management authority and responsibility that the
Executive had immediately preceding the Effective Date as the President and
Chief Executive Officer of the Company are consistent with the title and
position as President and Chief Executive Officer of a publicly traded
company.  No other employee of the Company will have authority or
responsibilities that are equal to or greater than those of the Executive (other
than the Chairman of the Board, if the Chairman of the Board is an employee of
the Company).  Notwithstanding the foregoing, the Executive will not be required
to perform any duties or responsibilities which would be likely to result in
non-compliance with, or a violation of, any applicable law or regulation. 

3.4 Time and Effort.  The Executive will devote his primary business efforts and
abilities to the performance of his duties to the Company and its Subsidiaries
and to LMC and its Subsidiaries.  Taking into account the foregoing, the
Executive may also serve as the President and CEO of Liberty Broadband and
TripAdvisor Holdings, and as a director of such entities, during the Employment
Period and such service shall not in any way be deemed (1) to breach this
Agreement or any other agreement between the Executive and the Company or (2) to
interfere with the performance of his duties hereunder.  In addition, the
Executive will, to the extent the same does not substantially interfere with the
performance of his duties hereunder, be permitted to: (i) serve on corporate and
civic boards and committees; (ii) deliver lectures, fulfill speaking engagements
or teach at educational institutions; and (iii) manage personal and family
investments; provided further, that notwithstanding anything contained herein to
the contrary, it is expressly understood and agreed that the continued conduct
by the Executive of such activities, as listed on Exhibit A, will not be deemed
to interfere with the performance of the Executive’s responsibilities hereunder.



 

 

--------------------------------------------------------------------------------

 

 

4. Salary, Bonus, Benefits, Expenses and Equity Grants. 

4.1 Salary.  For calendar year 2015, the Executive’s base salary is $960,750 per
annum (the “Base Salary”).  The Base Salary will be increased annually by the
Company on each January 1 occurring during the Employment Period, to 105% of the
Base Salary paid to the Executive in the prior calendar year.  The term “Base
Salary” as used in this Agreement will refer to the Base Salary as it may be so
increased.

4.2 Bonus.  For calendar year 2015 and each subsequent calendar year during the
Employment Period, the Executive will be eligible to receive a target bonus of
250% of the Executive’s Base Salary for such year (the “Target Bonus”).  The
bonus, if any, payable with respect to services performed in any calendar year
will be paid prior to March 15th of the year following the year to which such
service relates.  The Executive acknowledges that payment of any bonus to the
Executive may be made subject to the achievement of one or more Performance
Metrics established in good faith by the Board or a committee thereof, with such
Performance Metrics (including any specific metrics and required levels of
achievement and any criteria for exercising negative discretion) to be
consistent with the Performance Metrics (including any specific metrics and
required levels of achievement and any criteria for exercising negative
discretion) applicable to other senior executives of the Company and to be
relatively consistent with the Performance Metrics (including any specific
metrics and required levels of achievement and any criteria for exercising
negative discretion) used historically by the Company in connection with its
annual cash bonus program.

4.3 Benefits.  During the Employment Period, the Executive, and his dependents,
if applicable, will be entitled to participate in and be covered on the same
basis as other senior executives of the Company, under all employee benefit
plans and programs of the Company, including without limitation vacation,
retirement, health insurance and life insurance (“Benefits”).  The Benefits are
currently provided to the Company’s employees through LMC.  For so long as the
Executive is employed by both the Company and LMC, such entities will allocate
the cost of the Benefits between them in accordance with such method as they may
agree, provided that such allocation has no adverse impact on Executive.

4.4 Vacation.  During the Employment Period, the Executive will be entitled to
paid vacation and/or paid time off in accordance with the plans, policies,
programs and practices of the Company provided generally to other senior
executives of the Company.  For so long as the Executive is employed by both the
Company and LMC, any vacation and/or paid time off that the Executive takes will
count as vacation time for purposes of his employment with both entities and the
Company and LMC will allocate the cost of such vacation and/or paid time off
between them in accordance with such method as they may agree, provided that
such allocation has no adverse impact on Executive.

4.5 Perquisites.  During the Employment Period, the Company will provide the
Executive with those perquisites and other personal benefits provided by the
Company from time to time to its other senior executive officers during the
Employment Period.  Pursuant to the terms of the letter agreement dated February
5, 2013 between LMC and the Executive (the “Aircraft Usage Agreement”) the
Executive is provided with the personal use of aircraft owned or leased by
LMC.  If the Executive ceases to be employed by LMC and continues to be



 

 

--------------------------------------------------------------------------------

 

 

employed by the Company, then following any post-termination of employment
period with LMC during which the Executive continues to be provided with
personal aircraft usage pursuant to the terms of the Aircraft Usage Agreement,
the Company and Executive will negotiate in good faith the terms on which the
Company will provide the Executive with personal aircraft usage that is
commensurate with that provided to him pursuant to the Aircraft Usage
Agreement.  For so long as the Executive is employed by both the Company and
LMC, such entities will allocate the cost of the perquisites and benefits
provided pursuant to this Section 4.5 and the Aircraft Usage Agreement between
them in accordance with such method as they may agree, provided that such
allocation has no adverse impact on Executive.

4.6 Business Expenses.  The Company will promptly pay or reimburse the Executive
for reasonable expenses incurred in connection with the Executive’s employment
in accordance with the Company’s standard policies and practices as in effect
from time to time.  For so long as the Executive is employed by both the Company
and LMC, to the extent such expenses relate to the Executive’s service with both
entities, such entities will allocate the cost of such expenses between them in
accordance with such method as they may agree, provided that such allocation has
no adverse impact on Executive.

4.7 Code Section 409A Timing of Reimbursements.  All reimbursements under this
Agreement, including without limitation Section 4.6, will be made as soon as
practicable following submission of a reimbursement request, but no later than
the end of the year following the year during which the underlying expense was
incurred (or as may be later provided in Section 9.7).  Additionally,
reimbursements or in-kind benefits made or provided to the Executive during any
taxable year will not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other taxable year and no such reimbursements or
in-kind benefits will be subject to liquidation or exchange for another benefit.

4.8 LIC Term Options.  As part of the consideration for the Executive’s services
to the Company during the Employment Period, on December 24, 2014, the Company
granted to the Executive pursuant to the 2010 Incentive Plan the term options to
acquire QVCB Common Stock and the term options to acquire LVNTB Common Stock
evidenced by and described in the nonqualified stock option agreement attached
hereto as Exhibit B (collectively, the “LIC Term Options”).

4.9 LIC Performance Equity Awards. 

(a) As part of the consideration for the Executive’s services to the Company
during the Employment Period, for each of calendar years 2015, 2016, 2017, 2018
and 2019, the Company will grant the following types of equity awards to the
Executive in the amounts determined in accordance with this Section 4.9:  (i)
performance-based Restricted Stock Units issued pursuant to Section 4.9(d) as
Target Awards and any Restricted Stock Units issued as Above Target Awards
pursuant to Section 4.11(c), in each case with respect to QVCB Common Stock (the
“QVCB Performance RSUs”) and LVNTB Common Stock (the “LVNTB Performance RSUs,”
and, together with the QVCB Performance RSUs, the “LIC Performance RSUs”), which
grants will be made pursuant to a Restricted Stock Unit award agreement in the
form attached as Exhibit C and (ii) performance-based Options issued pursuant to
Section 4.9(d) as Target Awards and any Options issued as Above Target Awards
pursuant to Section 4.11(c),  



 

 

--------------------------------------------------------------------------------

 

 

in each case to acquire QVCB Common Stock (the “QVCB Performance Options”) and
LVNTB Common Stock (the “LVNTB Performance Options” and, together with the QVCB
Performance Options, the “LIC Performance Options”), which grants will be made
pursuant to an Option award agreement in the form attached as Exhibit D.  As
specified in Exhibit C, any LIC Performance RSUs issued as Above Target Awards
will be fully vested as of the Close of Business on the date of grant and, as
specified in Exhibit D, any LIC Performance Options issued as Above Target
Awards will be fully vested and exercisable as of the date of grant.  The LIC
Performance RSUs and the LIC Performance Options granted to the Executive
pursuant to this Agreement as Target Awards, and any Above Target Awards, are
collectively referred to as the “LIC Performance Equity Awards.”  The 162(m)
Objectives and any Negative Discretion Criteria governing each grant of LIC
Performance Equity Awards will be established in accordance with Section
4.10.  Notwithstanding anything to the contrary in this Agreement, in no event
will any LIC Performance Equity Awards be granted to the Executive after the
date of the Executive’s Separation, except with respect to any Above Target
Awards related to a performance period prior to the Executive’s Separation that
may thereafter be granted pursuant to Section 4.11(c) and the applicable Equity
Award Agreement. 

(b) Pursuant to the LMC Employment Agreement, LMC has also agreed to issue LMC
Performance Equity Awards to the Executive for each of calendar years 2015,
2016, 2017, 2018 and 2019.  For each such calendar year, unless LMC, LIC and the
Executive otherwise agree in writing with respect to any year after 2015, the
Aggregate LMC/LIC Target Amount will be allocated between LMC Performance Equity
Awards and LIC Performance Equity Awards based on the relative market
capitalization of all series of common stock of LMC, on the one hand, and the
relative market capitalization of all series of common stock of LIC, on the
other hand, in each case, as of a date determined in accordance with the
Company’s administrative requirements and procedures, but in any event as of a
date within the 15 day-period preceding the earlier of the grant date of the
Target Awards for such year and the grant date of the Target Awards (as defined
in the LMC Employment Agreement) included in the LMC Performance Equity Awards
for such year.  That portion of the Aggregate LMC/LIC Target Amount for a given
year that is allocated to LIC Performance Equity Awards in accordance with the
foregoing is referred to in this Agreement as the “LIC Target Amount” for such
year.   For each such calendar year, unless LIC and the Executive otherwise
agree in writing with respect to any year after 2015, the LIC Target Amount will
be allocated between LIC Performance Equity Awards with respect to QVCB Common
Stock and LIC Performance Equity Awards with respect to LVNTB Common Stock based
on the relative market capitalization of all series of QVC Group common stock of
LIC, on the one hand (the “QVCB Target Amount”), and the relative market
capitalization of all series of Liberty Ventures common stock of LIC, on the
other hand (the “LVNTB Target Amount”), in each case, as of a date determined in
accordance with the Company’s administrative requirements and procedures, but in
any event as of a date within the 15 day-period preceding the grant date of the
Target Awards for such year.  The Company will promptly notify the Executive in
writing following the determination of the LIC Target Amount, the QVCB Target
Amount and the LVNTB Target Amount for each calendar year during the Employment
Period.

(c) Within 5 days following the date as of which the Company has notified the
Executive in writing of (i) the LIC Target Amount, the QVCB Target Amount and
the LVNTB Target Amount for such year and (ii) the 162(m) Objectives and any
Negative Discretion Criteria



 

 

--------------------------------------------------------------------------------

 

 

for such year as finally determined pursuant to Section 4.10 (or, if such notice
is given by the Company during a blackout period with respect to the QVCB Common
Stock or the LVNTB Common Stock, by the later of the last day of such 5 day
period or two days following the end of such blackout period), the Executive
will send notice to the Company (each, an “Executive Election Notice”)
specifying (x) the percentage of the QVCB Target Amount that the Executive
desires to be issued in the form of QVCB Performance RSUs and the percentage of
such amount that the Executive desires to be issued in the form of QVCB
Performance Options, and (y) the percentage of the LVNTB Target Amount that the
Executive desires to be issued in the form of LVNTB Performance RSUs and the
percentage of such amount that the Executive desires to be issued in the form of
LVNTB Performance Options, in each case, for such year; provided, that the
Executive may not elect to have more than 80% of the QVCB Target Amount or the
LVNTB Target Amount for a given year be issued in the form of one type of award
or the other.  If the Executive does not timely deliver an Executive Election
Notice for a given year, unless the Company and the Executive otherwise agree,
the QVCB Target Amount for such year will be allocated 50/50 between QVCB
Performance RSUs and QVCB Performance Options and the LVNTB Target Amount for
such year will be allocated 50/50 between LVNTB Performance RSUs and LVNTB
Performance Options.  The amount of any Above Target Awards with respect to a
calendar year shall be allocated between LIC Performance Equity Awards in
respect of QVCB Common Stock (“QVCB Above Target Awards”) and LIC Performance
Equity Awards in respect of LVNTB Common Stock (“LVNTB Above Target Awards”) in
the same proportion as the allocation of the LIC Target Amount between QVCB
Common Stock and LVNTB Common Stock for such year.  Not less than 5 days prior
to the end of each of 2015, 2016, 2017, 2018 and 2019, the Executive shall
provide the Company with written notice of the percentage of any QVCB Above
Target Awards or LVNTB Above Target Awards that may thereafter be granted in
respect of such calendar year that the Executive desires to be granted as QVCB
Performance RSUs, in the case of QVCB Above Target Awards, or as LVNTB
Performance RSUs, in the case of LVNTB Above Target Awards (which grants will be
made pursuant to an award agreement in the form attached as Exhibit C) and the
percentage of any such Above Target Awards that the Executive desires to be
granted as QVCB Performance Options, in the case of QVCB Above Target Awards, or
as LVNTB Performance Options in the case of LVNTB Above Target Awards (which
grants will be made pursuant to an award agreement in the form attached as
Exhibit D).  Such elections described in this Section 4.9(c) shall be annual,
such that the election for one year shall not impact the election for another
year.  If the Executive does not timely deliver such an election with respect to
QVCB or LVNTB Above Target Awards for a given year, the percentage of any QVCB
Above Target Award for such year granted as QVCB Performance RSUs shall be equal
to the percentage of the QVCB Target Amount for such year granted in QVCB
Performance RSUs, the percentage of any LVNTB Above Target Award for such year
granted as LVNTB Performance RSUs shall be equal to the percentage of the LVNTB
Target Amount for such year granted in LVNTB Performance RSUs,  the percentage
of any QVCB Above Target Award for such year granted as QVCB Performance Options
shall be equal to the percentage of the QVCB Target Amount for such year granted
in QVCB Performance Options and the percentage of any LVNTB Above Target Award
for such year granted as LVNTB Performance Options shall be equal to the
percentage of the LVNTB Target Amount for such year granted in LVNTB Performance
Options.  The Company shall honor all elections timely made by Executive under
this Section 4.9(c).



 

 

--------------------------------------------------------------------------------

 

 

(d) Subject to any blackouts pursuant to the Company’s insider trading policy,
the Target Awards for a given year will be issued by the Company within two
Business Days following the date as of which the following conditions have been
met:  (i) the 162(m) Objectives and any Negative Discretion Criteria for such
year have been finally determined in accordance with Section 4.10, and (ii) the
Company has received the Executive Election Notice for such year or the QVCB
Target Amount and LVNTB Target Amount have otherwise been allocated in
accordance with Section 4.9(c).  The aggregate value of the LIC Performance
Equity Awards issued pursuant to this Section 4.9(d) will be 100% of the LIC
Target Amount for such year.  Above Target Awards will be issued to the
Executive, if at all, pursuant to Section 4.11(c).

(e) With respect to any calendar year, the required number of LIC Performance
RSUs (other than Above Target Awards) to be granted for such calendar year shall
be based on the average closing sale price of the QVCB Common Stock or the LVNTB
Common Stock, as applicable, during a ten consecutive trading day period that
ends on a trading day that is within ten days preceding the grant date of such
LIC Performance RSUs.  With respect to any calendar year, the number of LIC
Performance Options (other than Above Target Awards) to be granted shall have a
Black Scholes value equal to the dollar value of the portion of the LIC Target
Amount to be granted in the form of LIC Performance Options.

(f) With respect to any calendar year, the number of LIC Performance RSUs, if
any, granted in respect of an Above Target Award shall be based on the closing
sale price of the QVCB Common Stock or the LVNTB Common Stock, as applicable, on
the grant date.  With respect to any calendar year, the number of LIC
Performance Options, if any, granted in respect of an Above Target Award shall
have a Black Scholes Value equal to the dollar value of the portion of the Above
Target Award to be granted in the form of LIC Performance Options.

4.10 Establishment of 162(m) Objectives and Negative Discretion Criteria. 

(a) The initial determination of the amount of the LIC Maximum Amount that may
be earned with respect to any calendar year shall be based solely on the
achievement of the 162(m) Objectives, but such amount that may be earned by the
Executive shall be subject to reduction based on the Compensation Committee’s
application of the Negative Discretion Criteria in accordance with Section
4.10(b) and Section 4.11.

(b) The Compensation Committee may (but is not required to) structure a plan
with respect to vesting of the LIC Performance Equity Awards (or, in the case of
Above Target Awards, granting) that provides that once the Compensation
Committee has certified that portion, if any, of the 162(m) Objectives that has
been achieved (the “Achieved 162(m) Objectives”), the Compensation Committee
may, in good faith and its sole discretion, but subject to the limitation in
Section 4.11(b) with respect to the Target Awards, exercise negative discretion
with respect to reducing the number of LIC Performance Equity Awards that would
otherwise vest (or, in the case of Above Target Awards, be awarded) based solely
on the Achieved 162(m) Objectives.  The Performance Metrics relating to the
Compensation Committee’s exercise of such negative discretion with respect to
the Target Awards and the Performance Metrics relating to the Compensation
Committee’s exercise of such negative discretion with respect to the Above
Target Awards (such Performance Metrics collectively, the “Negative Discretion
Criteria”) will be established by the Compensation Committee in good



 

 

--------------------------------------------------------------------------------

 

 

faith and its sole discretion in compliance with the timing requirements of
Section 162(m) of the Code and in accordance with the Section 4.10
Process.  Notwithstanding anything to the contrary in this Agreement, it is
agreed that the Negative Discretion Criteria with respect to all or any part of
the Above Target Awards may be limited to a statement that the grant of all or
any part of the Above Target Awards will be made by the Compensation Committee
in its sole discretion.

(c) The “Section 4.10 Process” means the following process with respect to the
162(m) Objectives and any Negative Discretion Criteria established by the
Compensation Committee, which process is subject to the provisions of Section
4.10(a),  Section 4.10(b) and the limitations in Section 4.11(b):

(i) Not later than February 25 of each year the Compensation Committee will
adopt by resolution and provide the Executive with a written proposal regarding
(and separately identifying) the 162(m) Objectives and any Negative Discretion
Criteria to be applicable to the LIC Performance Equity Awards for that year.

(ii) If the Executive disagrees with or objects to such proposed 162(m)
Objectives, any Negative Discretion Criteria or any component of either, he will
notify the Company’s General Counsel (a “Disagreement Notice”) within 10 days of
receipt of such proposed objectives.  If the Executive does not timely deliver a
Disagreement Notice, the 162(m) Objectives and any Negative Discretion Criteria
proposed by the Compensation Committee will be the 162(m) Objectives and
Negative Discretion Criteria that apply to the LIC Performance Equity Awards for
that year.

(iii) If the Executive timely delivers a Disagreement Notice, then the Executive
and the Compensation Committee will each provide its position to the Chairman of
the Company’s Board (the “Chairman”) within 5 days of the General Counsel’s
receipt of the Disagreement Notice.  If the Executive does not timely deliver
his position to the Chairman, the 162(m) Objectives and any Negative Discretion
Criteria proposed by the Compensation Committee will be the 162(m) Objectives
and Negative Discretion Criteria that apply to the LIC Performance Equity Awards
for that year.

(iv) Within 2 days of receiving the last of such positions, the Chairman will
provide input to the Compensation Committee with respect to the Chairman’s
position on the proposed 162(m) Objectives and any proposed Negative Discretion
Criteria.

(v) Within 5 days of receiving input from the Chairman (or at such later date
that is in compliance with the timing requirements of Section 162(m)), the
Compensation Committee, in good faith and in its sole discretion, will establish
the 162(m) Objectives and any Negative Discretion Criteria applicable to that
year’s LIC Performance Equity Awards and will notify the Executive in writing
regarding (and separately identifying) such 162(m) Objectives and any Negative
Discretion Criteria.  Notwithstanding anything to the contrary in this Section
4.10 or elsewhere in this Agreement, the Compensation Committee retains the sole



 

 

--------------------------------------------------------------------------------

 

 

discretion to determine the 162(m) Objectives and any Negative Discretion
Criteria applicable to the LIC Performance Equity Awards, subject only to the
limitations on its exercise of negative discretion in relation to the Target
Awards that are set forth in Section 4.11(b).

(d) Notwithstanding anything in this Agreement or any LIC Performance Equity
Award to the contrary, the only Performance Metrics applicable to an LIC
Performance Equity Award shall be the 162(m) Objectives and any Negative
Discretion Criteria communicated to Executive in writing in accordance with
Section 4.10(c) above and as set forth in Schedule 1 of the applicable Equity
Award Agreement.

4.11 Annual Compensation Committee Determinations.

(a) Compensation Committee Certification.  On or prior to March 15th of each
calendar year beginning with March 15, 2016 and ending on March 15, 2020, the
Compensation Committee will certify any Achieved 162(m) Objectives (the date
each year as of which such certification is made being referred to as the
“Committee Certification Date”). 

(b) Target Awards.  If the Equity Award Agreements pursuant to which the Target
Awards for the preceding calendar year were issued include Negative Discretion
Criteria, the Compensation Committee may then in good faith and in its sole
discretion, exercise such discretion with respect to those Target Awards that
would otherwise vest and be earned based solely on the Achieved 162(m)
Objectives, and will certify on the Committee Certification Date in accordance
with the applicable Equity Award Agreements, the number, if any, of the Target
Awards that have become vested and earned in accordance with the applicable
Equity Award Agreements after giving effect to the Compensation Committee’s
exercise, if any, of the Negative Discretion Criteria for such Target
Awards.  Notwithstanding the foregoing or anything else contained herein to the
contrary, to the extent that the Negative Discretion Criteria with respect to
the Target Awards include objective performance criteria in relation to the
performance or value of the Company, its Subsidiaries, its affiliates and/or any
division or business unit of any of the foregoing, the Compensation Committee
will not exercise negative discretion with respect to vesting that number, if
any, of such Target Awards that relate solely to such objective performance
criteria.   In addition, any such objective performance criteria will not alone
result in a payout in excess of the LIC Target Amount for such LIC Performance
Equity Awards.  As specified in the applicable Equity Award Agreements, any
Target Awards that do not become vested on the applicable Committee
Certification Date will be forfeited in their entirety.

(c) Above Target Awards.  The Compensation Committee may, in its sole
discretion, apply the Negative Discretion Criteria to reduce all or any part of
the Above Target Awards for a particular calendar year that would otherwise be
awarded based solely on the Achieved 162(m) Objectives, and will certify on the
Committee Certification Date the number, if any, of Above Target Awards that
will be issued to the Executive after giving effect to the Compensation
Committee’s exercise, if any, of the Negative Discretion Criteria for such Above
Target Awards.  In no event is the Compensation Committee required to issue any
Above Target Awards.  Subject to any blackouts pursuant to the Company’s insider
trading policy, any Above Target Awards that are awarded to the Executive will
be issued by the Company no later than



 

 

--------------------------------------------------------------------------------

 

 

March 15th of the year following the year in respect of which such Above Target
Award was earned (e.g., by March 15, 2016 in respect of the Above Target Award,
if any, relating to the 2015 calendar year).

4.12 Replacement Awards.  Any  restricted stock unit, restricted stock, option
or other equity or equity derivative that is issued after the Effective Date to
the Executive by the Company or any other Person pursuant to a Fundamental
Corporate Event in full or partial replacement of, as an adjustment to, or
otherwise with respect to, an Equity Award (a “Replacement Award”), will (a) in
the case of LIC Term Options, have the same term and the same vesting and
exercisability terms and conditions as the LIC Term Option in respect of which
it was issued, and (b) in the case of LIC Performance Equity Awards, be adjusted
in accordance with Section 4.2 of the Plan in such a manner that the value and
benefits or potential value and benefits intended to be made available under the
Plan to the Executive with respect to the LIC Performance Equity Award in
respect of which it was issued are preserved and, without limiting the
Compensation Committee’s sole discretion to establish the same, the Compensation
Committee will consult with the Executive in good faith regarding any 162(m)
Objectives or Negative Discretion Criteria or components thereof that are
proposed to be changed. Notwithstanding the foregoing, if the Company is not the
issuer of a Replacement Award, the definition of Change in Control with respect
to such Replacement Award will be applied with respect to the issuer of such
Replacement Award as if it were the “Company” for purposes of such
definition.  By way of illustration, a Change in Control of the Company will not
cause acceleration of any Replacement Awards that are not issued by the Company
and a Change in Control of the issuer of any Replacement Awards with respect to
which the Company is not the issuer will not cause acceleration of any remaining
Equity Awards with respect to which the Company is the issuer.  All Replacement
Equity Awards will have the same net settlement rights as the replaced Equity
Award.

5. Termination of Employment.  

5.1 Termination Due to Death. 

(a) Payments and Benefits.  In the event of the Executive’s death, the
Executive’s estate or his legal representative, as the case may be, will
receive:

(i) a lump sum payment equal to any Base Salary earned but unpaid as of the date
of Separation;

(ii) a lump sum payment of any unpaid expense reimbursement and any amounts
required by law to be paid to the Executive;

(iii) a lump sum payment of any accrued but unpaid bonus for the prior year
(together with the amounts specified in Section 5.1(a)(i) and Section
5.1(a)(ii), the “Standard Entitlements”);

(iv) if such Separation occurs during the Employment Period, a lump sum payment
in an amount equal to 1.5 times the amount of the Executive’s Base Salary for
the calendar year in which the Separation occurs;



 

 

--------------------------------------------------------------------------------

 

 

(v) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $17,500,000; provided, that in the sole discretion of the
Company, up to 25% of such amount may be paid in fully vested shares of QVCB
Common Stock and LVNTB Common Stock, allocated between them in accordance with
the most recent pro rata allocation of the LIC Target Amount between such series
of Common Stock (provided that if (i) such Common Stock is not covered by a Form
S-8 or other registration statement or (ii) such Common Stock is not then
publicly traded, then 100% of such amount shall be paid in cash), with the
remainder of such amount to be paid in cash; and

(vi) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of QVCB Common Stock and LVNTB Common Stock, allocated
between them in accordance with the most recent pro rata allocation of the LIC
Target Amount between such series of Common Stock (provided that if (i) such
Common Stock is not covered by a Form S-8 or other registration statement or
(ii) such Common Stock is not then publicly traded, then 100% of such amount
shall be paid in cash), with the remainder of such amount to be paid in cash.

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made, and any shares of Common Stock will be issued, on
the date that is the 55th day after the date of the Executive’s Separation,
unless that day is not a Business Day, in which case such payments will be made
on the immediately succeeding Business Day.  Notwithstanding the foregoing, the
Company may delay the issuance of any Common Stock, but not beyond 90 days after
the date of the Executive’s Separation, if necessary to comply with applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of such Common Stock are listed or quoted.  The
number of shares of Common Stock to be delivered to the Executive under this
Section 5.1(a), if any, shall be determined by dividing the dollar value payable
to the Executive in respect of the applicable series of Common Stock by the per
share closing price of such series of Common Stock on the date of the
Executive’s Separation.

(b) Equity Awards.  The impact on the Equity Awards of a Separation as a result
of the Executive’s death will be as specified in the Equity Award Agreements.

5.2 Termination Due to the Executive’s Disability. 

(a) Payments and Benefits.  Upon 30 days’ prior written notice to the Executive,
the Company may terminate the Executive’s employment due to Disability.  If such
event occurs, the Executive or his legal representative, as the case may be,
will receive:

(i) the Standard Entitlements;



 

 

--------------------------------------------------------------------------------

 

 

(ii) if such Separation occurs during the Employment Period, a lump sum payment
in an amount equal to 1.5 times the amount of the Executive’s Base Salary for
the calendar year in which the Separation occurs;

(iii) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $17,500,000; provided, that in the sole discretion of the
Company, up to 25% of such amount may be paid in fully vested shares of QVCB
Common Stock and LVNTB Common Stock, allocated between them in accordance with
the most recent pro rata allocation of the LIC Target Amount between such series
of Common Stock (provided that if (i) such Common Stock is not covered by a Form
S-8 or other registration statement or (ii) such Common Stock is not then
publicly traded, then 100% of such amount shall be paid in cash), with the
remainder of such amount to be paid in cash;

(iv) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of QVCB Common Stock and LVNTB Common Stock, allocated
between them in accordance with the most recent pro rata allocation of the LIC
Target Amount between such series of Common Stock (provided that if (i) such
Common Stock is not covered by a Form S-8 or other registration statement or
(ii) such Common Stock is not then publicly traded, then 100% of such amount
shall be paid in cash), with the remainder of such amount to be paid in cash;
and

(v) if such Separation occurs during the Employment Period, for a period of 12
months following such Separation during the Employment Period, the Executive
will be entitled to:  (x) continued aircraft benefits consistent with the
aircraft benefits provided to the Executive during the Employment Period, (y)
information technology support from the Company, as reasonably requested by the
Executive and (z) continuation of such other perquisites as the Executive was
entitled to receive under Section 4.5 immediately prior to such Separation. 

Except to the extent earlier payment of any such amounts is required by law, the
payments to be made pursuant to Sections 5.2(a)(i), (ii), (iii) and (iv) will be
made, and any shares of Common Stock will be issued, on the date that is the
55th day after the date of the Executive’s Separation, or, if that day is not a
Business Day, on the next succeeding Business Day.  Notwithstanding the
foregoing, the Company may delay the issuance of any Common Stock, but not
beyond 90 days after the date of the Executive’s Separation, if necessary to
comply with applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of such Common Stock are
listed or quoted.  The number of shares of Common Stock to be delivered to the
Executive under this Section 5.2(a), if any, shall be determined by dividing the
dollar value payable to the Executive in respect of the applicable series of
Common Stock by the per share closing price of such series of Common Stock on
the date of the Executive’s Separation.



 

 

--------------------------------------------------------------------------------

 

 

(b) Equity Awards.  The impact on the Equity Awards of a Separation as a result
of the Executive’s Disability will be as specified in the Equity Award
Agreements.

5.3 Termination by the Company Without Cause or by the Executive for Good
Reason. 

(a) Payments and Benefits.  Upon 30 days’ prior written notice to the Executive,
the Company may terminate the Executive’s employment without Cause.  Upon 30
days’ prior written notice to the Company, the Executive may terminate his
employment with the Company for Good Reason.  If either such event occurs, the
Executive will receive:

(i) the Standard Entitlements;

(ii) if such Separation occurs during the Employment Period, a severance payment
equal to 1.5 times the amount of Executive’s Base Salary for the calendar year
in which the Separation occurs, which amount will be paid in equal monthly
installments over the 18 month period commencing on the first payroll period
following the date of such Separation;

(iii) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $17,500,000; provided, that in the sole discretion of the
Company, up to 25% of such amount may be paid in fully vested shares of QVCB
Common Stock and LVNTB Common Stock, allocated between them in accordance with
the most recent pro rata allocation of the LIC Target Amount between such series
of Common Stock (provided that if (i) such Common Stock is not covered by a Form
S-8 or other registration statement or (ii) such Common Stock is not then
publicly traded, then 100% of such amount shall be paid in cash), with the
remainder of such amount to be paid in cash;

(iv) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of QVCB Common Stock and LVNTB Common Stock, allocated
between them in accordance with the most recent pro rata allocation of the LIC
Target Amount between such series of Common Stock (provided that if (i) such
Common Stock is not covered by a Form S-8 or other registration statement or
(ii) such Common Stock is not then publicly traded, then 100% of such amount
shall be paid in cash), with the remainder of such amount to be paid in cash;
and

(v) if such Separation occurs during the Employment Period, for a period of 12
months following such Separation during the Employment Period, the Executive
will be entitled to:  (x) continued aircraft benefits consistent with the
aircraft benefits provided to the Executive during the Employment Period, (y)
information technology support from the Company, as reasonably requested by



 

 

--------------------------------------------------------------------------------

 

 

the Executive and (z) continuation of such other perquisites as the Executive
was entitled to receive under Section 4.5 immediately prior to such Separation.

Except to the extent earlier payment of any such amounts is required by law, the
payments to be made pursuant to Sections 5.3(a)(i), (iii) and (iv) will be made,
and any shares of Common Stock will be issued, on the date that is the 55th day
after the date of the Executive’s Separation, or, if that day is not a Business
Day, on the next succeeding Business Day.  Notwithstanding the foregoing, the
Company may delay the issuance of any Common Stock, but not beyond 90 days after
the date of the Executive’s Separation, if necessary to comply with applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of such Common Stock are listed or quoted.  The
number of shares of Common Stock to be delivered to the Executive under this
Section 5.3(a), if any, shall be determined by dividing the dollar value payable
to the Executive in respect of the applicable series of Common Stock by the per
share closing price of such series of Common Stock on the date of the
Executive’s Separation

(b) Equity Awards.  The impact on the Equity Awards of a Separation pursuant to
Section 5.3(a) will be as specified in the Equity Award Agreements.

5.4 Termination For Cause. 

(a) Payments and Benefits.  Subject to the provisions of Section 1(i), the
Company may terminate the Executive’s employment for Cause.  In such event, the
Executive will receive:

(i) a lump sum payment equal to any Base Salary earned but unpaid as of the date
of Separation; and

(ii) a lump sum payment of any unpaid expense reimbursements and any amounts
required by law to be paid to the Executive. 

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made on the 55th day after the Separation date or, if that
day is not a Business Day, on the next succeeding Business Day. 

(b) Equity Awards.  The impact on the Equity Awards of a Separation for Cause
will be as specified in the Equity Award Agreements.

5.5 Termination Without Good Reason. 

(a) Payments and Benefits.  Upon 30 days’ prior written notice to the Company,
the Executive will have the right to terminate his employment without Good
Reason or any reason at all.  If such event occurs, the Executive will receive:

(i) the Standard Entitlements; and

(ii) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through



 

 

--------------------------------------------------------------------------------

 

 

and including the date of Separation and the denominator of which is 365;
provided, that in the sole discretion of the Company, up to 25% of such amount
may be paid in fully vested shares of QVCB Common Stock and LVNTB Common Stock,
allocated between them in accordance with the most recent pro rata allocation of
the LIC Target Amount between such series of Common Stock (provided that if (i)
such Common Stock is not covered by a Form S-8 or other registration statement
or (ii) such Common Stock is not then publicly traded, then 100% of such amount
shall be paid in cash), with the remainder of such amount to be paid in cash.

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made, and any shares of Common Stock will be issued, on
the 55th day after the Separation date or, if that day is not a Business Day, on
the next succeeding Business Day.  Notwithstanding the foregoing, the Company
may delay the issuance of any Common Stock, but not beyond 90 days after the
date of the Executive’s Separation, if necessary to comply with applicable law
or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of such Common Stock are listed or quoted.  The
number of shares of Common Stock to be delivered to the Executive under this
Section 5.5(a), if any, shall be determined by dividing the dollar value payable
to the Executive in respect of the applicable series of Common Stock by the per
share closing price of such series of Common Stock on the date of the
Executive’s Separation.

(b) Equity Awards.  The impact on the Equity Awards of a Separation without Good
Reason will be as specified in the Equity Award Agreements.

5.6 Expiration of Employment Period.  For the avoidance of doubt, the voluntary
or involuntary termination of the Executive’s employment at or after the Close
of Business on December 31, 2019 for any reason does not constitute a Separation
“during the Employment Period” for purposes of any Severance Benefits to be paid
to the Executive pursuant to any of Section 5.1,  Section 5.2,  Section 5.3 or
Section 5.5.

5.7 Specified Employee.  Notwithstanding any other provision of this Agreement,
if (i) the Executive is to receive payments or benefits under any provision of
Section 5 by reason of his Separation other than as a result of his death, (ii)
the Executive is a “specified employee” with respect to the Company within the
meaning of Section 409A of the Code for the period in which the payment or
benefits would otherwise commence, and (iii) such payment or benefit would
otherwise subject the Executive to any tax, interest or penalty imposed under
Section 409A of the Code (or any regulation promulgated thereunder) if the
payment or benefit were to commence within six months after a termination of the
Executive’s employment, then such payment or benefit required under Section 5
will instead be paid as provided in this Section 5.7.  Each severance payment
contemplated under this Section 5 will be treated as a separate payment in a
series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii).  Such payments or benefits which would have otherwise been
required to be made over such six month period will be paid, without interest,
to the Executive in one lump sum payment or otherwise provided to the Executive
on the first Business Day that is six months and one day after the termination
of the Executive’s employment.  Thereafter, the payments and benefits will
continue,



 

 

--------------------------------------------------------------------------------

 

 

if applicable, for the relevant period set forth above.  For purposes of this
Agreement, all references to “Separation,” “termination of employment” and other
similar language will be deemed to refer to the Executive’s “separation from
service” with the Company as defined in Treasury Regulation Section 1.409A-1(h),
including, without limitation, the default presumptions thereof.

5.8 Full Settlement; No Mitigation.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder will not be affected by any set-off, counterclaim, recoupment, defense
or other claim, right or action which the Company or any Subsidiary may have
against the Executive; provided, that the foregoing does not affect the terms of
any Equity Award Agreement, including with respect to the circumstances under
which stock issued thereunder may be forfeited.  In no event will the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement.

5.9 Non-exclusivity of Rights.  Nothing in this Agreement will prevent or limit
the Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company or a Subsidiary and for
which the Executive may qualify, except as specifically provided
herein.  Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or a Subsidiary at or subsequent to a Separation will be payable in accordance
with such plan, policy, practice or program, except as explicitly modified by
this Agreement.

5.10 Separation Prior to January 1, 2015.   For the avoidance of doubt, if the
Executive experiences a Separation prior to January 1, 2015, the provisions of
this Section 5 shall not apply with respect to such Separation.

6. Confidential Information. The Executive will not, during or after the
Employment Period, without the prior express written consent of the Company,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Executive’s rights against the Company or its Subsidiaries or to defend himself
against any allegations).  The Executive will also proffer to the Company, no
later than the effective date of any termination of the Executive’s engagement
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive’s actual or constructive
possession or which are subject to the Executive’s control at such time.  For
purposes of this Agreement, “Confidential Information” will mean all information
respecting the business and activities of the Company or any Subsidiary,
including, without limitation, the clients, customers, suppliers, employees,
consultants, computer or other files, projects, products, computer disks or
other media, computer hardware or computer software programs, marketing plans,
financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts,



 

 

--------------------------------------------------------------------------------

 

 

formats, systems, trade secrets, data gathering methods and/or strategies of the
Company or any Subsidiary.  Notwithstanding the immediately preceding sentence,
Confidential Information will not include any information that is, or becomes,
generally available to the public (unless such availability occurs as a result
of the Executive’s breach of any of his obligations under this Section).  If the
Executive is in breach of any of the provisions of this Section 6 or if any such
breach is threatened by the Executive, in addition to and without limiting or
waiving any other rights or remedies available to the Company at law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, without
the necessity of posting a bond, to restrain any such breach or threatened
breach and to enforce the provisions of this Section 6.  The Executive agrees
that there is no adequate remedy at law for any such breach or threatened breach
and, if any action or proceeding is brought seeking injunctive relief, the
Executive will not use as a defense thereto that there is an adequate remedy at
law.

7. Successors and Assigns.  This Agreement will bind and inure to the benefit of
and be enforceable by the Executive, the Company, the Executive’s and the
Company’s respective successors and assigns and the Executive’s estate, heirs
and legal representatives (as applicable).  The Company will require any
successor to all or substantially all of its business and/or assets, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock,
or, by an agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.  

8. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

To the Company:Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Attention:  Chairman of the Board

 

With a copy to the Company’s

counsel at:Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Attention:  Legal Department

 

To the Executive: at the address listed in the Company’s personnel records

 





 

 

--------------------------------------------------------------------------------

 

 

With a copy to the Executive’s

counsel at:Dechert LLP

1095 Avenue of the Americas

New York, NY 10036-6797

Attention:  Stephen W. Skonieczny, Esq.

Telephone:  (212) 698-3524

Facsimile:  (212) 314-0024

 

9. General Provisions.

9.1 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

9.2 Entire Agreement.   This Agreement, together with any agreement evidencing
the grant of an Equity Award, contains the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto, including without limitation any
non-binding term sheets addressing potential provisions of this Agreement;
provided, however, that the provisions of the Agreement Regarding LINTA Equity
Awards dated September 23, 2011 between the Company and the Executive that have
obligations that have not been fully performed or that by their nature would be
intended to survive the expiration of such agreement shall remain in full force
and effect and shall not be superseded by this Agreement.

9.3 No Strict Construction; headings.  The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party.  The headings of the sections contained in this Agreement are for
convenience only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

9.4 Counterparts.  This Agreement may be executed and delivered in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same
agreement.  This Agreement will become effective only when counterparts have
been executed and delivered by all parties whose names are set forth on the
signature page(s) hereof.

9.5 Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado, applied without reference to
principles of conflict of laws.    

9.6 Legal Fees and Other Expenses.  The Company will pay or reimburse the
Executive for all legal fees and expenses incurred by the Executive in
connection with the



 

 

--------------------------------------------------------------------------------

 

 

review, preparation and negotiation of this Agreement, any option agreement,
restricted stock award, Equity Award and/or any other agreements or plans
referenced herein and any documents related thereto and will also pay or
reimburse the Executive for any HSR filing fees incurred by him in connection
with his receipt of Equity Awards in accordance with this Agreement.  Any such
reimbursement will be made as soon as practicable following submission of a
reimbursement request, but no later than the end of the year following the year
during which the underlying expense was incurred.

9.7 Compliance with Section 409A.  To the extent that the provisions of Section
409A of the Code or any Treasury regulations promulgated thereunder are
applicable to any amounts payable hereunder, the parties intend that this
Agreement will meet the requirements of such Code section and regulations and
that the provisions hereof will be interpreted in a manner that is consistent
with such intent.  If, however, the Executive is liable for the payment of any
tax, penalty or interest pursuant to Section 409A of the Code, or any successor
or like provision (the “409A Tax”), with respect to any payments or property
transfers received or to be received under this Agreement or otherwise, the
Company will pay the Executive an amount (the “Special Reimbursement”) which,
after payment to the Executive (or on the Executive’s behalf) of any federal,
state and local taxes, including, without limitation, any further tax, penalty
or interest under Section 409A of the Code, with respect to or resulting from
the Special Reimbursement, equals the net amount of the 409A Tax.  Any payment
due to the Executive under this Section will be made to the Executive, or on
behalf of the Executive, as soon as practicable after the determination of the
amount of such payment, but no sooner than the date on which the Company is
required to withhold such amount or the Executive is required to pay such amount
to the Internal Revenue Service.  Notwithstanding the foregoing, all payments
under this Section will be made to the Executive, or on the Executive’s behalf,
no later than the end of the year following the year in which the Executive or
the Company paid the related taxes, interest or penalties.  The Executive will
cooperate with the Company in taking such actions as the Company may reasonably
request to assure that this Agreement will meet the requirements of Section 409A
of the Code and any regulations promulgated thereunder and to limit the amount
of any additional payments required by this Section 9.7 to be made to the
Executive.

9.8 Amendment and Waiver.  The provisions of this Agreement may be amended only
by a writing signed by the Company and the Executive.  No waiver by a party of a
breach or default hereunder will be valid unless in a writing signed by the
waiving party, and no such waiver will be deemed a waiver of any subsequent
breach or default.

9.9 Withholding.  All payments to the Executive or under this Agreement will be
subject to withholding on account of federal, state and local taxes as required
by law.

9.10 Business Days.  If the giving of any notice or the taking of any other
action under this Agreement is required to be taken on a day that is not a
Business Day, the time for performance of such action shall be extended until
the next succeeding Business Day.

9.11 Survival.  This Agreement will survive a Separation or the expiration of
the Employment Period and will remain in full force and effect after such
Separation or expiration, but only to the extent that obligations existing as of
the date of Separation or expiration have not been fully performed or by their
nature would be intended to survive a Separation or expiration,



 

 

--------------------------------------------------------------------------------

 

 

including that the provisions of Sections 6, 7, 8 and 9 will continue in effect
in accordance with their terms.  Notwithstanding the foregoing or anything else
in this Agreement to the contrary, if the Executive continues to be employed by
the Company following December 31, 2019 such employment will be on an “at will”
basis unless and until a new employment agreement is entered into.  For the
avoidance of doubt, the provisions of Section 5.1(a),  Section 5.2(a),
 Section 5.3(a) and Section 5.5(a) entitling the Executive to various cash
payments and other benefits upon Separation will not apply to any such
Separation that occurs at or after the Close of Business on December 31, 2019,
but he will be entitled to enforce those rights as to any such Separation that
occurs prior to the Close of Business on December 31, 2019. 

9.12 Arbitration.  Except as provided in Section 6, any controversy, claim or
dispute arising out of or in any way relating to this Agreement, the Executive’s
employment with, or termination of employment from, the Company, or the Equity
Award Agreements (including whether such controversy, claim or dispute is
subject to arbitration), excepting only claims that may not, by statute, be
arbitrated, will be submitted to binding arbitration.  Both the Executive and
the Company acknowledge that they are relinquishing their right to a jury
trial.  The Executive and the Company agree that arbitration will be the
exclusive method for resolving disputes arising out of or related to this
Agreement, the Executive’s employment with, or termination of employment from,
the Company, or the Equity Award Agreements.

The arbitration will be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement.  Arbitration will be commenced and heard in the Denver, Colorado
metropolitan area.  Only one arbitrator will preside over the proceedings, who
will be selected by agreement of the parties from a list of five or more
qualified arbitrators provided by the arbitration tribunal, or if the parties
are unable to agree on an arbitrator within 10 Business Days following receipt
of such list, the arbitration tribunal will select the arbitrator.  The
arbitrator will apply the substantive law (and the law of remedies, if
applicable) of Colorado or federal law, or both, as applicable to the claim(s)
asserted.  In any arbitration, the burden of proof will be allocated as provided
by applicable law.  The arbitrator will have the authority to award any and all
legal and equitable relief authorized by the law applicable to the claim(s)
being asserted in the arbitration, as if the claim(s) were brought in a federal
court of law.  Either party may bring an action in court to compel arbitration
under this Agreement and to enforce an arbitration award.  Discovery, such as
depositions or document requests, will be available to the Company and the
Executive as though the dispute were pending in U.S. federal court.  The
arbitrator will have the ability to rule on pre-hearing motions as though the
matter were in a U.S. federal court, including the ability to rule on a motion
for summary judgment.

If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees or room rental
fees) will be shared equally by the parties.  If the foregoing is not permitted
by applicable law, the fees of the arbitrator and any other fees for the
administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by the Company.  Each party
will pay its own attorneys’ fees and other costs incurred in connection with the
arbitration, unless the relief authorized by law allows otherwise and the
arbitrator determines that such fees and costs will be paid in a different



 

 

--------------------------------------------------------------------------------

 

 

manner.  The arbitrator must provide a written decision.  If any part of this
arbitration provision is deemed to be unenforceable by an arbitrator or a court
of law, that part may be severed or reformed so as to make the balance of this
arbitration provision enforceable.

[The remainder of this page is left intentionally blank.]

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement to be effective as of the Effective Date.

 

LIBERTY INTERACTIVE CORPORATION

 

 

By:/s/Richard N. Baer

Name:  Richard N. Baer

Title:    Senior Vice President and General Counsel

Executed:  December 29, 2014

 



EXECUTIVE:

 

 

 

/s/Gregory B. Maffei

Gregory B. Maffei

Executed:  December 29, 2014

 

 

28

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Current Permitted Activities

 

 

 

A-1

 

--------------------------------------------------------------------------------

 

 

Exhibit B

LIC Term Option Agreement

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 

 

Exhibit C

LIC Performance RSU Agreement

 

 

 

 

C-1

 

--------------------------------------------------------------------------------

 

 

Exhibit D

LIC Performance Option Agreement

 

 

 

 

D-1

 

--------------------------------------------------------------------------------

 

 

List of Omitted Schedules and Exhibits

The following schedules and exhibits to the Executive Employment Agreement,
dated as of December 29, 2014, by and between Liberty Interactive Corporation
and Gregory B. Maffei have not been provided herein:

Exhibit A: Current Permitted Activities

Exhibit B: LIC Term Option Agreement

Exhibit C: LIC Performance RSU Agreement

Exhibit D: LIC Performance Option Agreement

The Registrant hereby undertakes to furnish supplementally a copy of any omitted
schedules or exhibits to the Securities and Exchange Commission upon request.

 



 

 

--------------------------------------------------------------------------------